689 N.W.2d 246 (2004)
John A. AHLES, Relator,
v.
JOHN A. DALSIN & SONS, Self-Insured, adm'd by Berkley Risk Administrators Company, Respondents, and
McGrath Sheet Metal/Minneapolis Convention Center, and Zurich North American Insurance Group, Respondents, and
Sheet Metal # 10 Benefit Fund, Twin Cities Anesthesia Associates, and Minnesota Department of Labor and Industry/VRU, Intervenors.
No. A04-1648.
Supreme Court of Minnesota.
November 23, 2004.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 9, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/ G. Barry Anderson
Associate Justice